Blair, J.
(dissenting). The State legislature in 1863 (Act No. 239), appropriated to the counties of Houghton and Keweenaw swamp lands situated in the upper peninsula to the amount of 1,280 acres per mile for the construction of the “ Mineral Range State Road,” so called. This road was to be constructed under the direction of the board of supervisors of these counties respectively. The act provided:
“Sec. 4. There shall be withheld from sale, not exceeding 1280 [acres] of the swamp lands in the Upper Peninsula (not otherwise appropriated) for each mile of said road from and after the time said counties through which said road runs shall notify the commissioner of the State land office of the selection of the same, and said lands shall be so withheld from sale for the period of four years from the passage of this act.”
*20In 1865 (Act No. 65) the legislature amended this act, providing that said lands should be withheld from sale for the period of siz years from and after the passage of such amendatory act, also extended the time for the completion of the road a like period of time, namely, siz years. The appropriation provided for in the original act, namely, Act No. 239, Laws of 1863, was accepted by the board of supervisors of Houghton county on the 21st day of April, 1863. Pursuant to section 4 of said act, Houghton county made its selection on and prior to June 23, 1863, of all the lands it would be entitled to under its contract. Such selections were contained in two formal lists filed with the commissioner of the State land office. That portion of this road lying within Houghton county was completed within the time provided for in the foregoing acts, and notice of such completion and of the acceptance of the road by the board of supervisors of said county was filed with the commissioner of the State land office on the 25th day of January, 1871. On December 27,1871, Houghton county withdrew from the consideration of the State land office all of the lands contained in the lists filed with said commissioner in 1863 for which patents had not been issued, and filed new lists, under which it had received by October 12, 1872, all but 3,000 acres of the lands to which it was entitled. Relator, through various transfers, is the assignee of the county of Houghton, and, as such, claims that there is still due from the State, 1,883 acres of State swamp land in the upper peninsula not otherwise appropriated. He applied for a patent for the lands described in the petition on September 13, 1905, and the commissioner of the State land office refused to issue the same. He now seeks, by mandamus, to compel the issuance of a patent to him of these lands, and the writ is resisted by the State for the reason that the statute of limitations has run against any right relator or his assignor had to these lands.
Counsel for relator contends that the defense of the. statute of limitations is untenable, because:
*21“(1) In making the grant to Houghton county the State was carrying out the trust created by the act of congress of September 28, 1850, granting swamp lands to the State, which act imposed upon the State the duty of devoting the lands or their proceeds, as far as necessary, to the purpose of reclaiming the swamp lands, and to this extent was a trust sanctioned by the good faith of the State.
“(2) The statutes of limitation have no application to acts of the legislature disposing of the swamp lands granted by the act of congress.
“(3) Statutes of limitations are not applicable to the State unless the legislature has clearly manifested its intention to include the state therein. The general statutes of limitations do not expressly include the State, and that the State is not to be included by inference is shown by the statutory provisions defining the extent to which they shall be applicable to the State, as in sections 9724, 9747, 3 Comp. Laws.
“ (4) The case at bar is not within the terms of the particular statute of limitations invoked by respondent — section 9714, 3 Comp. Laws.”
1. Whether the swamp land grants created trusts, the nature thereof, and the duty of the State thereunder are questions which concern the State and Federal governments alone. Such trusts and duties cannot be enforced against the State by private parties, and cannot therefore affect the operation of statutes of limitation otherwise applicable. A. P. Cook Co. v. Auditor General, 79 Mich. 100; County of Mills v. Railroad Cos., 107 U. S. 557.
3. It would be a harsh rule which should deny to the State the benefits of statutes of limitations to the burden of which it had expressly subjected itself. The fact that the State has subjected itself to such statutes furnishes no argument against the right of the State to invoke their protection, but rather implies that right as abandoning its unquestioned prerogatives and placing itself upon the same plane with private suitors. The weight of authority supports the contention of respondent’s counsel that general statutes of limitation, where applicable, may be relied upon by the State, although not specifically referred to in *22them. Baxter v. State, 10 Wis. 454, 17 Wis. 588; Stanley v. Schwalby, 147 U. S. 508; Cowles v. State, 115 N. C. 173; Auditor v. Halbert, 78 Ky. 577; Hepburn's Case, 3 Bland’s Ch. (Md.) 94; McRae v. Auditor General, 146 Mich. 594.
2 and 4. Is there any existing statute of limitations applicable to this proceeding? Counsel for the State contend that section 9714, 3 Comp. Laws, applies. Counsel for both parties agree that the legislative grant, its acceptance by the county, and the completion of the road constituted an executed contract by virtue of which the county acquired a vested right to select the specified acreage. It is also agreed that the right conferred upon Houghton county was a mere “float,” which granted no interest in any particular parcel of land until a selection thereof had been made under the statute ; and it is contended by relator that until the county received a patent “ithad no right of entry, and, until it received such patent, its right of action had not accrued.” On the other hand, it is argued by respondent’s counsel that a selection of lands confers title. “ The patent is not necessary to vest a title in Houghton county. It was evidence of title but not the title itself.” It was held by this court in People, ex rel. County of Houghton, v. Commissioner of State Land Office, 23 Mich. 270, where the rights of Houghton county under the legislation in question were considered, that sales made to others of lands which had been regularly selected by the county or for which patents had been demanded were invalid, and the county was entitled to patents therefor. And it was held in People v. Warner, 116 Mich. 228, and State v. Fishing & Shooting Club, 127 Mich. 580, that the State had .sufficient title under the swamp land act to maintain ejectment when the lands granted were properly identified, although prior to such identification its right of entry was suspended. See, also, Sjoli v. Dreschel, 199 U. S. 564. A proper selection of particular lands would, therefore, anchor the float, and confer upon the person selecting an *23interest in them, of which he could not be divested and which he could enforce against the world.
No selection, however, was made of the lands in question here, and the question arises: Was the uncontrollable right to make a selection sufficient to put the statute of limitations" in operation? Bespondent claims that as the State could not determine what descriptions of the lands should be patented to Houghton county, but the particular tracts to be conveyed must be determined solely by the act of the county in selecting them, when the right of selection became complete, the statute of limitations began to run. In support of their contention, counsel for respondent cite Hintrager v. Traut, 69 Iowa, 746; Baxter v. State, 17 Wis. 588; Prescott v. Gonser, 34 Iowa, 175, and other cases.
In Hintrager v. Traut the action was mandamus to compel the city treasurer to execute a tax deed for a certain lot sold for delinquent city taxes. The city ordinance under which the sale was made provided that at the expiration of two years and nine months after a sale a purchaser may give notice to the landowner of the expiration of the time for redemption, and 90 days after the service of such notice the treasurer is authorized to execute a deed. The court say:
“ (2) The question presented by the demurrer which we shall consider and determine is this: Was the action barred'by the statute of limitations? It will be observed that plaintiff could have given notice of the expiration of the time for redemption, March 12, 1879, which was two years and nine months after the sale. June 12,1879, had the notice been given, plaintiff would have been entitled to a tax deed. This suit was commenced June 16, 1884. Counsel for plaintiff concede that the action of mandamus is barred in three years after the cause thereof accrues. When did plaintiff’s cause of action accrue ? Under the city ordinance he could have been entitled to a deed June 12, 1879. His right thereto at that time depended upon his own action. His right was complete to a deed, so far as all acts and proceedings were concerned, except his own act, over which he had control. The law, as it were, of*24fered him the deed at the time, but he would not stretch forth his hand to receive it. Under more than one decision of this court his cause of action then accrued, and from that date did the statute of limitations begin to run. See Baker v. County of Johnson, 33 Iowa, 154; Prescott v. Gonser, 34 Iowa, 175: Ball v. Railway Co., 62 Iowa, 751; Hintrager v. Hennesy, 46 Iowa, 600.”
In Freeman v. Ingerson, 143 Mich. 7, we held:
“ Where a demand is necessary to create a cause of action, such demand must be made within a reasonable time, which, by analogy to the statute of limitation, will be deemed to be sis years. ”
But the right of the State to rely upon the ordinary statutes of limitation will not avail the State unless there is some statute which might be pleaded as a defense if the suit were between private parties. If the contract conceded in this suit were between private parties, the remedy of the purchaser would be by bill for specific performance if he wished to obtain a deed of the land, and the statute relied upon by respondent would present no obstacle to such a suit.
It is contended, however, on the part of the respondent that, even though there be no statute of limitations barring the action, the laches of relator has been so great that he ought not to be granted the relief sought. The general rule undoubtedly is, as contended by relator, that mere delay would not defeat the right to have performance of the contract as between private individuals. 3 Pomeroy on Equity Jurisprudence (2d Ed.), § 1408. But, as said by Justice Cooley in rendering the decision of the court in Smith v. Lawrence, 15 Mich. 499:
“The specific performance of contracts must always rest in the sound discretion of the court; to be decreed or not as shall seem just and equitable under the peculiar circumstances of each case. It is frequently ordered in favor of a party who has been for a considerable period in default, if he has never abandoned the contract, and the other party has suffered nothing from the delay for which he cannot be compensated in the decree. If, however, succeeding the default, there has been a considerable *25change in the value of the property, this may be reason sufficient for denying the specific relief, inasmuch as the contract would thereby become an unequal one, and to enforce it would be to encourage delays by enabling the party to take advantage of changes in his favor, though he might have delayed performance intentionally and not meaning to perform unless favorable changes should occur.”
I think that this court, in the absence of evidence to the contrary, should presume that swamp lands, as well as other lands in the Upper Peninsula, have increased in value in the period between 1872 and 1905. At all events, in my opinion the relator to entitle himself to the discretionary writ of mandamus, has the burden of showing that there has been no material increase in the value of the lands which he now seeks to have patented to him. Furthermore, the State has suffered loss through not receiving taxes upon these lands, as it would have if they had been selected within a reasonable time, as, in my judgment, it was intended that they should be. Act No. 101, Laws of 1869, strongly indicates such intention. Sections 1 and 2 of the act are as follows:
“Section 1. The People of the State of Michigan enact, That whenever any person of [or] persons shall be entitled to State swamp lands, by reason of the performance of any labor, or the fulfillment of any contract, it shall be the duty of the commissioner of the State land office to cause to be issued such patents, and deliver the same to the person or persons entitled thereto, if applied for at the State land office; and in case no such application is made within thirty days from the time such person or persons shall be entitled to such swamp lands (then, in such case), the said commissioner shall file such patent or patents in his office, subject to the order of the person or persons entitled to the same.
“ Sec. 2. It shall be the duty of such commissioner to furnish to the several county treasurers, in each year, and in time for assessment, a list of all such lands so patented, according to the provisions of section one of this act; and such lands so patented, shall be subject to assessment and taxation as other assessable and taxable lands. Lists of all lands now subject to be so patented, shall be furnished *26by said commissioner to tbe county treasurers, and by the county treasurers to the supervisors of the proper townships, in time for the assessment of the year eighteen hundred and sixty-nine, so far as the same may be practicable.” i
See, also, section 1485, 1 Comp Laws.
The act itself also indicates that the parties contemplated that these lands should be selected within four years, afterwards extended to six years, and during that period the State held the lands in trust for the fulfillment of its grant and could not dispose of them. Lemoine v. Dunklin County, 51 Fed. 487. But, after the expiration of the six-year period of reservation, the trust expired, and the State was at liberty to dispose of these lands as it saw fit. The trust relation having been terminated, laches might be imputed to the respondent for an unreasonable and inequitable delay. Lemoine v. Dunklin County, supra. It was held by this court in People, ex rel. Mabley, v. Judge of Superior Court of Detroit, 41 Mich. 31, that “ the writ of mandamus is not a writ of right, and is not usually allowed to parties who have been culpably dilatory.” The relator and his assignors have waited for 33 years before applying for their patents. The delay is wholly unexplained. The State has been deprived of the revenue which it would have received if the lands had been selected within a reasonable time. Timber which was ignored and treated, as worthless in 1872 is eagerly sought for now, and, presumably, the lands in question are of greater value.
Under such circumstances, I think this court ought to decline to exercise its discretion in favor of relator, and the writ should be denied.
McAlvay, C. J., concurred with Blair, J. Grant, J., did not sit.